United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
M.P., Appellant
and
DEPARTMENT OF HOMELAND SECURITY,
CUSTOMS & BORDER PROTECION,
Pembroke Pines, FL, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-1225
Issued: October 23, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 24, 2011 appellant filed a timely appeal from a March 13, 2013 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which denied an additional schedule
award. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than seven percent impairment of the lower right
extremity for which he received a schedule award.
FACTUAL HISTORY
On July 23, 2011 appellant, then a 33-year-old air enforcement agent, filed a traumatic
injury claim alleging that on July 19, 2011 he sustained a right knee injury when he did a
1

5 U.S.C. § 8101 et seq.

maximum vertical jump as part of a physical fitness test. OWCP accepted his claim for tear of
the medial meniscus and other internal derangement of the right knee.
On August 23, 2011 appellant underwent an arthroscopy, partial lateral meniscectomy
and anterior cruciate ligament (ACL) reconstruction of the right knee. He stopped work and
received temporary total disability compensation. Appellant returned to light duty on
October 11, 2011.
On January 15, 2013 appellant filed a claim for schedule award. In a November 26, 2012
report, Dr. Harlan Selesnick, a Board-certified orthopedic surgeon, stated that appellant had
resumed full activities without limitation. Upon examination, he observed trace Lachman and
anterior drawer with a firm endpoint. No joint line tenderness or effusion was noted.
Dr. Selesnick reported that x-rays showed excellent position of the graft with excellent
incorporation of the graft. He opined that, according to the Florida Impairment Rating
Guidelines, appellant had 15 percent permanent impairment of the lower extremity, which
translated to 6 percent permanent impairment to the whole person.
OWCP referred appellant’s schedule award claim to a district medical adviser to provide
an impairment rating for loss of use of the right leg under the sixth edition of the American
Medical Association, Guides to the Evaluation of Permanent Impairment (A.M.A., Guides) and
date of maximum medical improvement. In a January 23, 2013 report, Dr. Howard P. Hogshead,
a Board-certified orthopedic surgeon and an OWCP medical adviser, noted a date of maximum
medical improvement as of November 26, 2012, the date of Dr. Selesnick’s report. He related
that appellant underwent partial lateral meniscectomy and ACL reconstruction on August 23,
2011 and stated that the results were satisfactory. According to the sixth edition of the A.M.A.,
Guides, Dr. Hogshead opined that, under Table 16-3, page 510,appellant had class 1, grade C
impairment or 10 percent impairment of the right lower extremity. Grade modifiers of 0 were
given for functional history, physical examination and clinical studies, which resulted in a net
adjustment of minus 2. The medical adviser subtracted the net adjustment from the default 10
percent to rate7 percent impairment of the right leg.
By decision dated March 13, 2013, OWCP granted appellant a schedule award for seven
percent permanent impairment of the right lower extremity based on the district medical
advisers’ report. The award ran for a period November 26, 2012 to April 16, 2013, or 20.16
weeks.
LEGAL PRECEDENT
The schedule award provision of FECA2 and its implementing regulations3 set forth the
number of weeks of compensation payable to employees sustaining permanent impairment from
loss or loss of use, of scheduled members or functions of the body. FECA, however, does not
specify the manner in which the percentage of loss of a member shall be determined. The
method used in making such a determination is a matter that rests within the sound discretion of
2
3

5 U.S.C. §§ 8101-8193.
20 C.F.R. § 10.404.

2

OWCP.4 For consistent results and to ensure equal justice, the Board has authorized the use of a
single set of tables so that there may be uniform standards applicable to all claimants. The
A.M.A., Guides has been adopted by OWCP as the appropriate standard for evaluating schedule
losses.5 Effective May 1, 2009, OWCP adopted the sixth edition of the A.M.A., Guides as the
appropriate edition for all awards issued after that date.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 In determining impairment for lower extremity impairments under the sixth
edition, an evaluator identifies the impairment class for the diagnosed condition (CDX), which is
then adjusted by grade modifiers based on Functional History (GMFH), Physical Examination
(GMPE) and Clinical Studies (GMCS).8 The net adjustment formula is (GMFH-CDX) +
(GMPE - CDX) + (GMCS-CDX).9
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to OWCP’s medical adviser for an opinion concerning the nature and
percentage in accordance with the A.M.A., Guideswith the medical adviser providing rationale
for the percentage of impairment specified.10
ANALYSIS
Appellant’s claim was accepted for tear of the medial meniscus and other internal
derangement of the right knee for which surgery was performed. On January 15, 2013 he filed a
claim for schedule award. The Board finds that the medical evidence of record establishes no
more than seven percent impairment for appellant’s right leg.
Appellant submitted a November 26, 2012 report from Dr. Selesnick. Upon examination,
he observed trace Lachman and anterior drawer with a firm endpoint. No joint line tenderness or
effusion was noted. Dr. Selesnick opined that according to the Florida Impairment Rating
Guidelines appellant had 15 percent impairment of the right lower extremity, which translated to
6 percent permanent impairment to the whole person. The Board finds, however, that
Dr. Selesnick’s report fails to address permanent impairment under the standards applicable to
FECA. The Board has found that, when an attending physician fails to provide a rating that
4

Linda R. Sherman, 56 ECAB 127 (2004); Danniel C. Goings, 37 ECAB 781 (1986).

5

R.D., 59 ECAB 127 (2007); Bernard Babcock, Jr., 52 ECAB 143 (2000); see also 20 C.F.R. § 10.404.

6

Federal (FECA) Procedure Manual, Part 3 -- Claims, Schedule Awards, Chapter 3.700, Exhibit 1
(January 9, 2010).
7

A.M.A., Guides 3, 6 (6th ed. 2008).

8

Id. at 494-531.

9

Id. at 521.

10

See Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6(d) (August 2002).

3

conforms to the A.M.A., Guides, his or her opinion is of diminished probative value in
establishing the degree of permanent impairment.11 In this case, Dr. Selesnick did not utilize the
sixth edition of the A.M.A., Guides to calculate his impairment rating. Rather,he relied on the
Florida Impairment Rating Guidelines. Because Dr. Selesnick’s report does not conform to the
A.M.A., Guides it cannot be used as a basis for appellant’s impairment rating.
In a January 23, 2013 medical adviser report, Dr. Hogshead, determined that appellant
had seven percent impairment of the right lower extremity. He related that appellant underwent
partial lateral meniscectomy and ACL reconstruction on August 23, 2011 and stated that the
results were satisfactory. Utilizing Table 16-3, page 510, of the sixth edition of the A.M.A.,
Guides, Dr. Hogshead determined that appellant had class 1, grade C impairment or 10 percent
impairment of the right lower extremity. Grade modifiers of 0 were given for functional history,
physical examination and clinical studies, which resulted in a net adjustment of minus 2, for a
total of seven percent impairment of the right lower extremity. The Board notes that for
meniscal injury or cruciate ligament injury under Table 16-3 of the A.M.A.,Guides, a class 1
impairment has a default grade of 10 percent impairment. If the default grade of 10 is modified
once, the result is an eight percent impairment, if modified twice, the grade of impairment is
seven percent.12
The Board finds that the medical adviser properly applied the sixth edition of the A.M.A.,
Guides to rate impairment to appellant’s right lower extremity. Dr. Hogshead reviewed the
medical evidence and determined that appellant had no more than seven percent impairment for
the right lower extremity under the sixth edition of the A.M.A., Guides. His rating is in
accordance with the protocols pertaining to lower extremity impairment determinations and
represents the weight of medical opinion. Appellant did not submit any other medical evidence,
which conformed to the A.M.A., Guides, to establish that he sustained greater impairment.
On appeal, appellant contends that a surgeon used the guidelines from the sixth edition of
the A.M.A., Guides and found his impairment rating to be nine percent. The Board’s
jurisdiction, however, is limited to evidence that was before OWCP at the time it issued its final
decision.13 Because this report was not submitted for review to OWCP prior to its March 13,
2013 decision, the Board may not consider this evidence for the first time on appeal. Appellant
may submit that evidence to OWCP along with a request for reconsideration.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment.

11

Linda Beale, 57 ECAB 429, 434 (2006).See also James Kennedy, Jr., 40 ECAB 620, 627 (1989).

12

A.M.A.,Guides 509-10.

13

See 20 C.F.R. § 501.2(c); Sandra D. Pruitt, 57 ECAB 126 (2005).

4

CONCLUSION
The Board finds that appellant did not meet his burden of proof to establish that he has
more than seven percent impairment of the right lower extremity for which he received a
schedule award.
ORDER
IT IS HEREBY ORDERED THATthe March 13, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: October 23, 2013
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

